--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
















November 1,  2012






Mondial Ventures, Inc.
Mr. Dennis Alexander,
CEO 6564 Smoke Tree Lane
Scottsdale, Arizona, 85253








Re: Advisory Agreement


Dear Mr. Alexander:


This Consulting Agreement ("Agreement") will certify that Mondial Ventuers,
Inc.. (hereinafter referred to as "the Client") has agreed to engage Steven
Antebi ("SSA") on a non-exclusive basis to perform services related to financial
consulting and public relations matters pursuant to the terms and conditions set
forth herein.


1.           Services. SSA shall act as advisor to the Client and perform, as
requested by the Client, the following Services:


a.           Advise the client on possible equity and/or debt financings.
b.           Advise the client on mergers and acquisitions.
c.           Advise the client on setting up a Board of Directors.
d.           Advise Lhe client on setting up nominating g, audit, compensation
and governance committees.
e.           Advise the client on strategic relationship s.
f.            Advise the client in investor relations.
g.           Advise the client in areas of public relations.
h.           Advise the client in all areas involving other business
combinations.
i.            Agree to act as interim CFO, subject to review of D & 0 Liability
Insurance Policy.
J.           Agree to act as a director, subject to review of D & 0 Liability
Insurance Policy and review of other Directors joining the Board of Directors.


2.           Performance of Services. SSA shall be obligated to provide the
Services as and when requested by Client and shall not be authorized or
obligated to perform any Services on SSA's own initiative. The Services shall be
performed reasonably promptly after Client's request, consistent with SSA's
availability. It is understood that the Services to be provided hereunder are
not exclusive to the Client and SSA has other business obligations, including
acting as consultant for other companies, provided however that SSA shall not
provide services to any potential or actual competitor of the Client during the
Term of this agreement.


3.           Relationship of the Parties. SSA shall be, and at all times during
the Term of the Agreement shall remain, an independent contractor. As such, SSA
shall determine the means and methods of performing the Service!; hereunder and
shall render the Services at such places it determines. The Client shall pay all
reasonable costs and expenses incurred by SSA in the performance of its duties
hereunder, provided however such costs and expenses shall not exceed $250.00
without Client's prior written approval.
 
 
4.           Assurances. Client acknowledges edges that all opinions and advices
(written or oral) given by SSA to the Client in connection with this Agreement
are intended solely for the benefit and use of Client, and Client agrees that no
person or entity other than Client shall be entitled to make use of or rely upon
the advice of SSA to be given hereunder. Furthermore, no such opinion or advice
given by SSA shall by used at any time, in any manner or for any purpose, and
shall not be reproduced, disseminated , quoted or referred to at any time, in
any manner or for any purpose, except as may be contemplated herein. Client
shall not make any public references to SSA without Clients prior written
consent or as required by applicable law.


5.           Compensation. As compensation for the Services to be performed by
SSA hereunder, SSA shall receive the following


A retainer in the form of 5mm shares of common stock that shall contain
piggyback registration rights. Shall be granted to SSA.  Shares shall be granted
following the execution of this agreement. Those shares shall be issued and
delivered to SSA within 5 business days upon the execution of this agreement.


It is understood by the Client and SSA that shares cannot be delivered until a
reverse split is effective or additional shares are authorized. Neverththeless
those share will be deemed to be earned   upon   the execution   of this
agreement.


6.           Additional Services. Should Client desire SSA to perform additional
services not outlined herein, Client may make such request to SSA in writing.
SSA may agree to perform those services at its sole discretion; however, any
additional services performed by SSA may require an additional compensation
schedule to be mutually agreed upon prior to rendering such services.


7.           Approval of Client Information. Client will be required  to approve
all stockholder communications,
press release and other materials prepared and disseminated on its behalf by
SSA.


8.           Term. This Agreement  shall  remain  in effect until  November  l ,
2013 unless otherwise  mutually
agreed upon by Client and SSA.


9.           Due  Diligence/Disclosure


a.           Client recognizes and confirms that, in advising Client and in
fulfilling its retention hereunder, SSA will use and rely upon data, material
and other information on furnished to it by Client. Client acknowledges and
agrees that in performing its Services under this Agreement, SSA may rely upon
the data, material and other information supplied by Client without
independently verifying the accuracy, completeness or veracity.


b.           Except as contemplated by the terms hereof or as required by
applicable law, SSA shall keep confidential, indefinitely, all non-public
information provided to it by Client, and shall not disclose such information to
any third party without Client's prior written consent, other than such of its
employees and advisors as SSA reasonably determines to have a need to know.


10.           Indemnification.


a.           Client shall indemnify and hold SSA harmless against any and all
liabilities, claims, lawsuits, including any and all awards and/or judgments to
which it may become subject under the Act or the Securities Exchange Act of
1934, as amended (the "1934 Act") or any other federal or state statute, at
common law or otherwise, insofar as said liabilities, claims and  lawsuits,
(including awards and/or judgments) arise  out of or are in connection with the
Services rendered by  SSA in connection with this Agreement , except for any
liabilities, claims, and lawsuits (including awards, judgments and related costs
and expenses), arising out of acts or omissions of SSA. In addition, the Client
shall indemnify and hold SSA harmless against any and all reasonable costs and
expenses, including reasonable attorney fees, incurred or relating to the
foregoing. If it is judicially determined that Client will not be responsible
for any liabilities, claims and lawsuits or expenses related thereto, the
indemnified party, by his or its acceptance of such amounts, agrees to repay
Client all amounts previously paid by Client to the indemnified person and will
pay all costs of collection thereof, including but not limited to reasonable
attorney's fees related thereto. SSA shall give Client prompt notice of any such
liability, claim or lawsuit, which SSA contends is the subject matter of
Client's indemnification and SSA thereupon shall be granted the right to take
any and all necessary and proper action, at its sole cost and expense, with
respect to such liability, claim and lawsuit, including the right to settle,
compromise and dispose of such liability, claim or lawsuit, excepting there from
any and all proceedings or hearings before  any  regulatory bodies and/or
authorities.


b.           SSA shall indemnify and hold Client and its director, officers,
employees and agents harmless against any and all liabilities, claims and
lawsuit; including and all award and/or judgments to whid1 it may become subject
under the Act, the 1934 Act or any other federal or state statute, at common law
or otherwise, insofar as said liabilities, claims and lawsuits (including awards
and/or judgments) arise out uf ur are based upon SSA's gross negligence or
willful misconduct, or any untrue statement or alleged untrue statement of a
material fact or omission of a material fact required to be stated or necessary
to make the statement provided by SSA not misleading, which statement or
omission was made in reliance upon information furnished in writing to Client by
or on behalf of SSA for inclusion in any  registration statement or prospectus
or any amendment or supplement thereto in connection with any transaction to
which this Agreement applies. In addition, SSA shall also indemnify and hold
Client harmless against any and all costs and expenses, including reasonable
attorney fees, incurred or relating tu the foregoing. Client shall give SSA
prompt notice of any  such liability, claim or lawsuit which Client contends is
the subject matter of SSA's indemnification and SSA thereupon shall be granted
the right to take any and all necessary and proper action, at  its sole cost and
expense, with respect to such liability, claim and lawsuit, including the right
to settle, compromise or dispose of such liability, claim  or lawsuit, excepting
therefrom any and all proceedings or hearings before any regulatory bodies
and/or authorities.


c.           The indemnification provisions contained in this Section 10 are in
addition to any other rights or remedies which either party hereto may have with
respect to the other or hereunder.


11.           General Provisions.


a.           Entire Agreement. This Agreement between Client and SSA constitutes
the entire agreement between and understandings of the parties hereto, and
supersedes any and all previous agreements and understandings, whether oral or
written, between the parties with respect to the matters set forth herein.


b.           Notice. Any notice or communication permitted or required hereunder
shall be in writing and deemed sufficiently given if hand-delivered (I) five (5)
calendar days after being sent postage prepaid by registered mail, return
receipt requested; or (ii) one (1) business day after being sent via facsimile
with confirmatory notice by U.S. mail, to the respective parties as set forth
above, or to such other address as either party may notify the other in writing.


c.           Binding Nature. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors, legal
representatives and assigns. All materials generated pursuant to Section 1 or
otherwise produced by SSA for and on behalf of Client during the Term of this
Agreement shall be the sole and exclusive property of Client.


d.           Counterparts. This Agreement may be executed by any number of
counterparts , each of
which together shall constitute the same original document.


e.           Amendments. No provisions of the Agreement may be amended, modified
or waived, except
in writing signed by all parties hereto.


f.           Assignment. This Agreement cannot be assigned or delegated, by
either party, without the prior written consent of the party to be charged with
such assignment or delegation, and any unauthorized assignments shall be null
and void without effect and shall immediately terminate the Agreement.


g.           Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of California, without giving effect
to its conflict of law principles.  The parties hereby agree that my dispute(s)
or claim(s) with respect to this Agreement of the performance of any obligations
thereunder, shall be settled by arbitration and commenced and adjudicated under
the rules of the American Arbitration Association. The arbitration shall take
place in l .os Angeles, California if commenced by either party. The arbitration
shall be conducted before a panel of three (3) arbitrators, one appointed by
each of the parties and the third selected by the two appointed
arbitrators.  The arbitrators in any arbitration proceeding to enforce this
Agreement shall allocate the reasonable attorney’s fees, among one or both
parties in such proportion as the arbitrator s shall determine represents each
party's liability hereunder. The decision of the arbitrator shall be final and
binding and may be entered into any court having proper jurisdiction to obtain a
judgment for the prevailing party. In any proceeding to enforce an arbitration
award, the prevailing party in such proceeding shall have the right to collect
from the non-prevailing party, its reasonable fees and expenses incurred in
enforcing the arbitration award (including, without limitation, reasonable
attorney's fees).


If you are in agreement with the foregoing, please execute two copies of this
Agreement in the space
provided below and return them to the undersigned.


ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN
 
 

   
Very truly yours,
       /s/Steven Antebi    By: __________________    Steven Antebi      
Mondial Ventures, Inc.
       
/s/Dennis R Alexander
  By: __________________________    Dennis Alexander, CEO,  

 



--------------------------------------------------------------------------------
